Exhibit 10.1

 

Amendment No. 1

to
RESTATED CONSULTING AGREEMENT

 

This Amendment No. 1 (the “Amendment”) to Restated Consulting Agreement dated
April 29, 2018 (the “Original Agreement”) is effective November 7, 2018 (the
“Amendment Effective Date”) and is by and among Wize Pharma Ltd. (Registration
Number 520033259), a limited liability company operating under the laws of
Israel with offices at Hanagar 24, PO Box 6653 Hod Hasharon, Israel (the
“Company”) and N. Danenberg Holdings (2000) Ltd. (Registration Number
512950981), a limited liability company operating under the laws of Israel
having its principal place of business at Borochov 4, Hod- Hasharon, (the
“Consulting Company”) through Noam Danenberg I.D. 27868272, an individual
residing at Borochov 4, Hod Hasharon (“Mr. Danenberg”).

 

WHEREAS:

 



A.      As of the Amendment Effective Date, Mr. Danenberg has resigned as Chief
Operating Officer of the Company’s sole stockholder, Wize Pharma, Inc. (“Wize”)
and has been elected to the Board of Directors of Wize (the “Board”) and
appointed Chairman of the Board;     B.       The Parties desire to amend the
Original Agreement accordingly; and     C.      Except as set forth in this
Amendment, all other terms and conditions of the Original Agreement shall remain
in full force and effect.

 

WHEREFORE, IT IS HEREBY AGREED as follows:

 

1.  The second and third paragraphs of Section 1.1 of the Original Agreement
shall be amended and restated in their entirety as set forth below:

 

In this regard, the Consulting Company through Mr. Danenberg exclusively shall
provide the Company and any of its Affiliates with general strategic consulting
services, as required in the field of business development and raising funds,
all as shall be required from time to time by the Company (the “Consulting
Services” or the “Services”).

 

While acting as a representative of Consulting Company, Mr. Danenberg shall
report to and receive instructions from the Board of Directors of the Company
from time to time.

 

2.   Except as set forth in this Amendment, all other terms and conditions of
the Original Agreement shall remain in full force and effect.

 

[signature page follows immediately]

 



 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement effective as
of the date first above written.

 

COMPANY:                 WIZE PHARMA LTD.                 Signature:  /s/ Yossi
Keret   Signature:  /s/ Or Eisenberg Name: Yossi Keret   Name: Or Eisenberg
Title: Director   Title: Director

 

CONSULTING PARTIES:         N. DANENBERG HOLDINGS (2000) LTD.        
Signature:  /s/ Noam Danenberg   Name: Noam Danenberg   Title:          
Signature:  /s/ Noam Danenberg   Name: Noam Danenberg, in his     Individual
capacity  

 

 

 



 

